IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN THE INTEREST OF: A.A., A MINOR            : No. 171 MM 2016
                                             :
                                             :
PETITION OF: A.A.                            :


                                        ORDER



PER CURIAM

      AND NOW, this 10th day of February, 2017, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is GRANTED. Counsel is DIRECTED to submit

a Petition for Allowance of Appeal within 15 days.